--------------------------------------------------------------------------------

Exhibit 10.36(2)
 
PULSE ELECTRONICS CORPORATION
PULSE ELECTRONICS (SINGAPORE) PTE LTD
12220 World Trade Drive
San Diego, CA 92128
 
JPMorgan Chase Bank, NA.
277 Park Avenue, Floor 23
New York, NY 10172
Attention: Deborah Winkler
 
OCM PE Holdings, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: Kenneth Liang
March [__], 2013
 
Re: Second Amendment Letter Agreement relating to certain amendments (“Letter
Agreement”)
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of February 28,
2008, as amended and restated as of February 19, 2009, as further amended and
restated as of August 5, 2011, as further amended and restated as of March 9,
2012, as further amended and restated as of November 7, 2012, as further amended
as of November 19, 2012 and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Pulse
Electronics Corporation (the “Company”), Pulse Electronics (Singapore) Pte Ltd
(the “Singapore Borrower”), the lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement.
 
1.             Amendments.  Please confirm your agreement to effectuate the
following amendments to the Credit Agreement, effective as of the date hereof:
 
1.1           Certain Additional Collateral Obligations.  Section 6.16 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
“6.16       Certain Additional Collateral Obligations. In the case of the
Company and the other Loan Parties, as promptly as practicable after the
Restructuring Closing Date, and in any event no later than March 25, 2013 (or
such longer period as may be agreed to by the Administrative Agent or the
Required Lenders), deliver all documents, financing statements, agreements and
instruments, and take all other actions, that would be required to be delivered
or taken in order for the Collateral and Guarantee Requirement to have been
satisfied as of the Restructuring Closing Date and that were not so delivered or
taken except to the extent otherwise agreed by the Administrative Agent or the
Required Lenders pursuant to their respective authorities as set forth in the
definition of the term “Collateral and Guarantee Requirement.”


1.2           Post-Closing Schedule.   Section 6.18 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
“6.18       Post-Closing Deliverables.   As promptly as practicable, and in any
event no later than March 25, 2013, deliver all documents, agreements, opinions,
instruments or other deliverables set forth in Schedule 6.18 hereto, in each
case, in form and substance reasonably satisfactory to the Required Lenders;
provided, that, to the extent FRE and its Subsidiaries cannot be joined (the
“FRE Joinder”) to that certain (i) Intercompany Indebtedness Subordination
Agreement, dated as of February 28, 2008, among the Company and certain of its
Subsidiaries and the Administrative Agent (as amended supplemented or otherwise
modified from time to time) or (ii) Global Intercompany Note, dated as of
February 19, 2009, among the Company and certain of its Subsidiaries (as amended
supplemented or otherwise modified from time to time), or, in each case, to any
related amendment or other confirmation or reaffirmation thereof, by March 25,
2013, due to delays caused by having to comply with certain notice requirements
relating to shareholder votes or independent director actions, the Company shall
be permitted to request the Required Lenders’ approval (such approval not to be
unreasonably withheld) to extend such deadline by an additional 30 days to
effectuate the FRE Joinder (in form and substance reasonably satisfactory to the
Required Lenders); provided, further, that, to the extent that the Company is
unable to receive from the Bank of Korea such necessary approvals relating to
the execution of the Loan Documents by Pulse Electronics Korea YH on or prior to
March 25, 2013, due to delays caused solely by the Bank of Korea, the Company
shall be permitted to request the Required Lenders’ approval (such approval not
to be unreasonably withheld) to extend such deadline by an additional 30 days to
effectuate the delivery all documents, agreements, opinions, instruments or
other deliverables with respect to Pulse Electronics Korea YH set forth in
Schedule 6.18 hereto (in form and substance reasonably satisfactory to the
Required Lenders); provided, further, that without limiting the effect of any
applicable provision hereunder or under any other Loan Document (including,
without limitation, Section 8.01 hereof), upon the failure to satisfy any of the
obligations of this Section 6.18 within the specified time frames set forth
herein (taking into account any extension granted by Required Lenders with
respect to the FRE Joinders and Pulse Electronics Korea YH), the Borrowers will
be required to immediately pay the Lenders a fee in an amount equal to $500,000,
which amount is on deposit in one of the Company’s bank accounts maintained with
Citibank, N.A. (which account is subject to a Blocked Account Control Agreement
dated as of February 26, 2013, among the Administrative Agent, the Company and
Citibank, N.A.), and which amount shall be distributed (as a fee, and not as any
prepayment or repayment of any portion of the Loans) among the Lenders on a pro
rata basis in accordance with such Lenders’ relative share of all Loans
outstanding hereunder.”
 
1.3           Schedules and Exhibits.  Schedule 6.18 to the Credit Agreement is
hereby amended by deleting it in its entirety and replacing it with Schedule
6.18 attached hereto as Annex 1.
 
2.             This Letter Agreement is designated by the parties hereto to
constitute a Loan Document.
 
3.             This Letter Agreement may not be amended or any provision hereof
waived or modified except by a writing signed by each of the parties
hereto.  The terms of this Letter Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
4.             THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
5.             This Letter Agreement shall become effective only when signed by
all of the parties hereto in the space provided below.  Delivery of an executed
signature page of this Letter Agreement by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.
 
[Remainder of page left blank intentionally]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.
 

 
PULSE ELECTRONICS CORPORATION
     
By:
     
Name:
   
Title:

 
[***ALL THE LOAN PARTIES EXECUTE***]
 
 
 

--------------------------------------------------------------------------------

 
 
[PLEASE DO NOT USE THIS SIGNATURE BLOCK TO SIGN FOR SINGAPORE BORROWER, BUT USE
COMMON SEAL ATTACHED TO EMAIL INSTEAD]
 

 
PULSE ELECTRONICS (SINGAPORE) PTE LTD
       
By:
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
AGREED AND ACCEPTED:
 
JPMORGAN CHASE BANK, N.A.
 
By:
 
 

Name:
 
Title:
 



 
 

--------------------------------------------------------------------------------

 
 
AGREED AND ACCEPTED:
     
OCM PE HOLDINGS, L.P., as the sole Lender
 
 
   
By:
Oaktree Fund GP, LLC
 
Its:
General Partner
 
 
   
By:
Oaktree Fund GP I, L.P.
 
Its:
Managing Member
 
 
   
By:
   
Name:
  Title:  Authorized Signatory  
 
   
By:
   
Name:
  Title:   Authorized Signatory  



 
 

--------------------------------------------------------------------------------

 
 
Annex 1
 
Schedule 6.18
 
Document / Action
 
Loan and Security Documents
 
 
1.
Joinder to Global Intercompany Note and Note Power to be executed by Maxtop
Profits Limited

 
 
2.
Confirmation of Intercompany Indebtedness Subordination Agreement to be executed
by Maxtop Profits Limited

 
 
3.
Joinder to Intercompany Indebtedness Subordination Agreement to be executed by
Maxtop Profits Limited

 
Certificates
 
 
·
An executed Officer Certificate’s from Maxtop Profits Limited and Pulse
Electronics Korea YH attaching:

 
 
a.
Organizational Documents;

 
b.
Resolutions;

 
c.
Incumbency Certificate; and

 
d.
Good Standings for states of organization and states of qualification

 
e.
Attaching all required consents, licenses, and approvals or Stating that no such
consents, licenses or approvals are necessary

 
Opinions
 
 
1.
Opinions of Foreign Counsel for Maxtop Profits Limited and Pulse Electronics
Korea YH, subject to the limitations set forth in the first sentence of the last
paragraph of the definition of “Collateral and Guarantee Requirement” in Section
1.01 of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 